Notice of Allowability
This office communication is in response to a response filed on 11/20/2020. Claims 1 -18 are allowed.  

Note: 
With regards to a potential Double patenting rejection, Examiner checked the Patent No. US 10,725,626 B2. The examiner determined that the application and the patent are distinct. Therefore, the double patenting rejection is not appropriate. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Mark W. Catanese Registration No. 64279.
The application is amended as follows:






displaying a first message transmitted from the device on a user interface;
monitoring for a second message transmitted from another device in response to the first message;
on receipt of the second message from the another device, generating, on the first message displayed on the user interface, a user interface indicator configured to provide the second message for display, and to provide a relationship interface between the first message and the second message on the user interface, the user interface indicator configured to provide the relationship interface as a thread and sub-thread interface, the relationship interface generated in response to receipt of the second message; 
wherein the relationship interface is configured to receive a user selection of one of a thread and a sub-thread for inserting the received second message through the user interface; 
for the user selection of the one of the thread and the sub-thread, inserting the received second message into the selected one of the thread and the sub-thread; and
providing a document generating interface to generate a multimedia document, the document generating interface configured to: 

generate the multimedia document from a user selection of the first message and one or more messages associated with the one of the thread and the sub-thread and of the selection of the document template, the generated multimedia document comprising ones of the first message and the one or more messages associated with the one of the thread and the sub-thread indicated by the user selection arranged according to the structure of the selected document template.

2.	(Currently Amended) The non-transitory computer readable medium of claim 1, wherein for the user interface indicator configured to provide the relationship interface as [[a]] the thread and sub-thread interface, the generating the user interface indicator comprising: 
displaying the first message as a start of [[a]] the thread;
providing the user interface indicator as an indication to expand the thread, and 
on receipt of an input on the user interface indicator, displaying the second message as a sub-thread through an expansion of the thread on the user interface.


displaying the first message as a first color, 
providing the user interface indicator as an indication to move to a next message having the first color, and 
on receipt of an input on the user interface indicator, displaying the second message as the next message with the first color. 

4.	(Currently Amended) The non-transitory computer readable medium of claim 1, wherein the user interface indicator is further configured to provide the relationship interface as a generation of a separate screen, the generating the user interface indicator comprising: 
displaying the first message on a first display screen as a part of a thread, 
providing the user interface indicator on the first message as an indication to change to a second display screen, and 
the second display screen and displaying the first message and a sub-thread comprising the second message on the second display screen.

5.	(Previously Presented) The non-transitory computer readable medium of claim 1, wherein the first message comprises a location based reminder and a time based reminder, and wherein the first message is configured to be transmitted to the another device when the other device is at a location associated with the location based reminder at a time associated with the time based reminder. 

6.	(Original) The non-transitory computer readable medium of claim 1, wherein the first message comprises a task for completion, and wherein the second message comprises at least one of a text, a video and an image responsive to the task for completion.

7.	(Currently Amended) A method for managing chat messages on a device, the method comprising:
displaying a first message transmitted from the device on a user interface;

on receipt of the second message from the another device, generating, on the first message displayed on the user interface, a user interface indicator configured to provide the second message for display, and to provide a relationship interface between the first message and the second message on the user interface, the user interface indicator configured to provide the relationship interface as a thread and sub-thread interface, the relationship interface generated in response to receipt of the second message; 
wherein the relationship interface is configured to receive a user selection of one of a thread and a sub-thread for inserting the received second message through the user interface; 
for the user selection of the one of the thread and the sub-thread, inserting the received second message into the selected one of the thread and the sub-thread; and
providing a document generating interface to generate a multimedia document, the document generating interface configured to: 
receive a user selection of a document template from a plurality of document templates each comprising a different structure for arranging elements; and
generate the multimedia document from a user selection of the first message and one or more messages associated with the one of the thread and the 

8.	(Currently Amended) The method of claim 7, wherein for the user interface indicator configured to provide the relationship interface as [[a]]the thread and sub-thread interface, the generating the user interface indicator comprising: 
displaying the first message as a start of [[a]] the thread;
providing the user interface indicator as an indication to expand the thread, and 
on receipt of an input on the user interface indicator, displaying the second message as a sub-thread through an expansion of the thread on the user interface.

9.	(Previously Presented) The method of claim 7, wherein the user interface indicator is further configured to provide the relationship interface as a color coded relationship interface, the generating the user interface indicator comprising: 
displaying the first message as a first color, 

on receipt of an input on the user interface indicator, displaying the second message as the next message with the first color. 

10.	(Currently Amended) The method of claim 7, wherein the user interface indicator is further configured to provide the relationship interface as a generation of a separate screen, the generating the user interface indicator comprising: 
displaying the first message on a first display screen as a part of a thread, 
providing the user interface indicator on the first message as an indication to change to a second display screen, and 
on receipt of an input on the user interface indicator, changing the first display screen to [[a]]the second display screen and displaying the first message and a sub-thread comprising the second message on the second display screen.

11.	(Previously Presented) The method of claim 7, wherein the first message comprises a location based reminder and a time based reminder, and wherein the first message is configured to be transmitted to the another device when the other device is at a location associated with the location based reminder at a time associated with the time 

12.	(Original) The method of claim 7, wherein the first message comprises a task for completion, and wherein the second message comprises at least one of a text, a video and an image responsive to the task for completion.

13.	(Currently Amended) A device, comprising: 
a display configured to display a user interface; and
a processor, configured to:
display a first message transmitted from the device on the user interface;
monitor for a second message from another device responsive to the first message; and
on receipt of the second message from the another device, generate, on the first message displayed on the user interface, a user interface indicator configured to provide the second message for display, and to provide a relationship interface between the first message and the second message on the user interface, the user interface indicator configured to provide the relationship interface as at least one of a thread and sub-thread 
wherein the relationship interface is configured to receive a user selection of one of a thread and a sub-thread for inserting the received second message through the user interface; and 
for the user selection of the one of the thread and the sub-thread, the processor is configured to insert the received second message into the selected one of the thread and the sub-thread;
provide a document generating interface to generate a multimedia document, the document generating interface configured to: 
receive a user selection of a document template from a plurality of document templates each comprising a different structure for arranging elements; and
generate the multimedia document from a user selection of the first message and one or more messages associated with the one of the thread and the sub-thread and of the selection of the document template, the generated multimedia document comprising ones of the first message and the one or more messages associated with the one of the thread and the sub-thread indicated by the user selection arranged according to the structure of the selected document template.

14.	(Currently Amended) The device of claim 13, wherein for the user interface indicator configured to provide the relationship interface as [[a]]the thread and sub-thread interface, the processor is configured to generate the user interface indicator by: 
displaying the first message as a start of [[a]] the thread;
providing the user interface indicator as an indication to expand the thread, and 
on receipt of an input on the user interface indicator, displaying the second message as a sub-thread through an expansion of the thread on the user interface.

15.	(Previously Presented) The device of claim 13, wherein the user interface indicator is further configured to provide the relationship interface as a color coded relationship interface, the processor is configured to generate the user interface indicator by: 
displaying the first message as a first color, 
providing the user interface indicator as an indication to move to a next message having the first color, and 
on receipt of an input on the user interface indicator, displaying the second message as the next message with the first color. 

16.	(Currently Amended) The device of claim 13, wherein the user interface indicator is further configured to provide the relationship interface as a generation of a separate screen, the processor is configured to generate the user interface indicator by: 
displaying the first message on a first display screen as a part of a thread, 
providing the user interface indicator on the first message as an indication to change to a second display screen, and 
on receipt of an input on the user interface indicator, changing the first display screen to [[a]]the second display screen and displaying the first message and a sub-thread comprising the second message on the second display screen.

17.	(Previously Presented) The device of claim 13, wherein the first message comprises a location based reminder and a time based reminder, and wherein the first message is configured to be transmitted to the another device when the other device is at a location associated with the location based reminder at a time associated with the time based reminder wherein the first message comprises a location based reminder, and wherein the first message is configured to be transmitted to the another device when the other device reaches a location associated with the location based reminder. 























Reason for allowance


Regarding Independent claims 1, 7 and 13

Ertmann et al. Publication No. 2017/0353414 teaches  
displaying a first message transmitted from the device on a user interface (Fig.2b &2C)
monitoring for a second message transmitted from another device in response to the first message (Fig.2b &2C)
on receipt of the second message from the another device, generating, on the first message displayed on the user interface, a user interface indicator configured to provide the second message for display, and to provide a relationship interface between the first message and the second message on the user interface, the user interface indicator configured to provide the relationship interface as a thread (Fig.2b &2C)
Chen et al. Patent No. US 10,268,340 teaches  

A relationship interface as a thread and sub thread (Col.6, lines 1-50 - FIG. 4)
Shen et al. Publication No. US 2012/037499 A1 
wherein the relationship interface is configured to receive a user selection of one of a thread and a sub-thread for inserting the received second message through the user interface; and for the user selection the one of the thread and the sub-thread, inserting the received second message into the selected one of the thread and the sub-thread (Fig. 11; ¶ 0055, ¶0059)
However, 

the document generating interface configured to:
 receive a user selection of a document template from a plurality of document templates each comprising a different structure for arranging elements; and 
generate the multimedia document from a user selection of the first message and one or more messages associated with the one of the thread and the sub-thread and of the selection of the document template, the generated multimedia document comprising ones of the first message and the one or more messages associated with the one of the thread and the sub-thread indicated by the user selection arranged according to the structure of the selected document template.  

There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claims in condition of allowance. 

Dependent claims are allowable because they depend either directly or indirectly on the above independent claims 


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..
/YOUNES NAJI/
Primary Examiner, Art Unit 2445